The Honorable James C. Scott State Senator 321 State Highway 15 North Warren, Arkansas 71671
Dear Senator Scott:
This official Attorney General opinion is issued in response to your recent question regarding deputy city attorneys. You have asked:
  Does a deputy city attorney in a city of the first class who was appointed by the elected city attorney, and who is paid out of the city attorney's funds1 (and is therefore not on the city's payroll), qualify for the city's insurance program for employees?
The question that you have raised is one that is not addressed by state law. It is my opinion that the answer to your question will depend upon the specific provisions of the city's particular insurance plan, and how that plan defines eligible participants.
The issue may also be addressed by a city ordinance. A.C.A. §14-43-407(c) states:
  Unless otherwise provided by ordinance of the city council, the salary or other compensation of any deputy city attorney appointed pursuant to this section shall be paid by the city attorney from his own compensation.
A.C.A. § 14-43-407(c).
I would therefore advise you to consult those sources for the relevant information.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Suzanne Antley.
Sincerely,
WINSTON BRYANT Attorney General
WB:SBA/cyh
1 It should be noted that this arrangement is authorized by the provisions of A.C.A. § 14-43-407.